Citation Nr: 0511622	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the benefit sought 
on appeal.  The appellant, the surviving spouse of a veteran 
who had active service from August 1966 to August 1969 and 
who died in November 1988, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  

The Board notes that the issues prepared for appellate review 
included entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 and entitlement to 
Dependents Educational Assistance.  However, at the 
appellant's hearing before the BVA she indicated that the 
only issue she was appealing was the issue of entitlement to 
service connection for the cause of the veteran's death.  As 
such, the Board will only address that issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the appellant's appeal has 
been obtained. 

2.  A BVA decision dated in December 1996, which denied 
service connection for the cause of the veteran's death, was 
affirmed by a decision of the United States Court of Appeals 
for Veterans Claims in an October 1998 decision. 

3.  The evidence received subsequent to the BVA's December 
1996 decision was not previously of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The December 1996 BVA decision, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2004).  

2.  The evidence received subsequent to the Board's December 
1996 decision is new and material, and the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the January 2003 
rating decision as well as the Statement of the Case issued 
in connection with the appellant's appeal have notified her 
of the evidence considered, the pertinent laws and 
regulations and the reasons why her claim was denied.  In 
addition, a letter dated in November 2002 specifically 
informed the appellant of the substance of the VCAA.  And 
while the Board acknowledges that the November 2002 letter 
may contain some deficiencies in the VCAA notice provided to 
the appellant, given that this decision represents a complete 
grant of the benefit sought on this portion of the 
appellant's appeal, the appellant will not be prejudiced by 
the Board proceeding with this portion of the appellant's 
appeal.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  The 
appellant has submitted additional private medical records in 
support of her claim and the Board requested a medical 
opinion from the VA Health Administration (VHA) in order to 
answer the medical question presented in this appeal.  The 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
appellant's appeal has been obtained.  

The appellant essentially contends that the veteran's death 
was related to his period of military service.  She asserts 
that the veteran either had lung cancer that caused his death 
and was due to his exposure to Agent Orange while in Vietnam 
or, in the alternative, the veteran's liver cancer was 
related to that exposure.  Reference is made to the evidence 
of record in supporting these contentions.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for certain chronic diseases, such as a malignant tumor, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

With respect to claims based on exposure to Agent Orange, the 
law provides that a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g. Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  If a veteran was exposed to an herbicidal agent 
during service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttal presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneiform disease consistent with 
chloracne, Type II diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma.  38 C.F.R. § 3.309(e).  Furthermore, the VA has 
determined that there is no positive association between 
exposure to herbicides and any other conditions for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice 68 Fed. Reg. 
27,630-27,641 (2003).  That Notice specifically found that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam is not warranted for hepatobiliary 
cancers and gastrointestinal tract tumors. 

The Board notes that the appellant's claim for service 
connection for the cause of the veteran's death was 
previously considered and denied by the Board in a decision 
dated in December 1996.  In that decision, the Board's 
Findings of Fact indicated that at the time of the veteran's 
death he did not have a disability recognized by the VA has 
presumptively related to herbicide exposure in Vietnam and 
that medical evidence had not been presented which supported 
the appellant's allegation that the veteran's death from 
adenocarcinoma of the cecum and liver metastasis was related 
to service.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in a Memorandum Decision dated in October 1998, 
the Court affirmed the Board's decision.  As such, the 
Board's December 1996 decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

In October 2002, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the Board's December 1996 decision consists of additional 
private medical records and a VHA opinion requested by the 
Board.  In particular, the Board finds that the June 2004 
statement from Peter J. Castelli, M.D., as well as the VHA 
opinion both constitute new and material evidence sufficient 
to reopen the previously denied claim.  The June 2004 letter 
from Dr. Castelli, while not offering an opinion that the 
veteran had lung cancer, a disorder that as indicated above 
is presumptively related to exposure to Agent Orange, did 
suggest that the veteran's cancer was possibly secondary to a 
chemical agent and could not be excluded on the examinations.  
The February 2005 VHA opinion similarly addresses the cause 
and etiology of the veteran's death.  

Since the information or evidence that was missing at the 
time of the Board's December 1996 decision was medical 
evidence suggesting a relationship between the cause of the 
veteran's death and service, and such evidence has been 
submitted, the Board concludes that new and material evidence 
has been submitted to reopen the previously denied claim.  
Nevertheless, having determined that new and material 
evidence has been submitted to reopen the previously denied 
claim, the Board notes that the appellant submitted 
additional evidence in response to being furnished a copy of 
the VHA opinion.  Accompanying that evidence was a statement 
in which the appellant requested that her case be remanded to 
the RO for review of the additional evidence submitted by 
her.  

In addition, the Board notes that while the RO provided 
notice of the VCAA to the appellant in a November 2002 
letter, that letter was provided to the appellant when she 
was seeking to reopen a previously denied claim based on the 
submission of new and material evidence.  Having now 
successful reopened that claim, the Board is of the opinion 
that the appellant should be provided further notice as to 
the merits of her claim for service connection for the cause 
of the veteran's death under the VCAA.  Accordingly, in order 
to ensure due process, the case must be returned to the RO 
for consideration of the evidence recently submitted by the 
appellant.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened, and to this extent only, the appeal is granted.  


REMAND

As indicated above, the Board obtained a VHA opinion in order 
to assist in answering the medical question presented in this 
appeal.  The appellant was provided a copy of that opinion 
and in March 2005.  In response to receipt of that opinion, 
the appellant submitted additional argument and/or evidence 
and requested that her case be returned to the RO for review 
of this additional evidence.  Since the appellant has the 
right to have the RO consider this additional evidence as an 
initial matter, the Board will return the case to the RO.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary in order to 
ensure due process.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the appellant if further action on her part is 
required.  Accordingly, this case is being REMANDED for the 
following actions:


1.  In connection with the appellant's 
claim for service connection for the 
cause of the veteran's death on the 
merits, the RO should provide notice of 
the VCAA consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

2.  The RO should review the appellant's 
claim on the basis of all of the evidence 
of record, particularly that associated 
with the claims file subsequent to the 
issuance of the February 2003 Statement 
of the Case.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


